Exhibit 99.2 Rightside® Announces $50 Million Stock Repurchase Program KIRKLAND, Wash., February 28, 2017 Rightside Group, Ltd. (Nasdaq: NAME), a leading provider of domain name services that advance the way businesses and consumers define and present themselves online, today announced that its board of directors authorized a stock repurchase program of up to $50 million of the company's outstanding common stock, effective immediately. The stock repurchase program will be in place for up to 24 months. "Our strong balance sheet – with no debt and over $87 million1 in cash, enables the company to execute a repurchase program while continuing to invest in our core registry and retail registrar business," said Chief Executive Officer Taryn Naidu. "We believe the current share price understates the strength of Rightside’s long-term growth and profitability initiatives.The repurchase program demonstrates our commitment to delivering shareholder value as well as our confidence in the strategic direction of our business and market opportunity." The stock purchases may be made from time to time through open market purchases, 10b5-1 plans, privately-negotiated transactions, accelerated stock repurchases, block trades, derivative contracts or otherwise in compliance with Rule 10b-18 under the Securities Exchange Act of 1934, as amended. The actual timing, number and value of shares repurchased under the program will be determined by management at its discretion and will depend on a number of factors, including, but not limited to, the market price of Rightside's common stock, general market and economic conditions, regulatory requirements, capital availability and compliance with the terms of the company's credit facilities. Repurchases under this program will be funded from one or a combination of existing cash balances, future free cash flow and indebtedness. There is no guarantee as to the number of shares that will be repurchased, and the repurchase program may be extended, suspended or discontinued at any time, without notice at Rightside’s discretion.Any shares repurchased under the program will be returned to the status of authorized but unissued shares of common stock.In a separate announcement today, Rightside also announced financial results for its fourth quarter and fiscal 2016, along with outlook for fiscal 2017. For more information, please see Rightside’s earnings press release. About Rightside Rightside inspires and delivers new possibilities for consumers and businesses to define and present themselves online. The company, with its affiliates, is a leading provider of domain name services, offering one of the industry's most comprehensive platforms for the discovery, registration, usage and monetization of domain names. In addition to being a new gTLD registry operator, Rightside is home to one of the most admired registrar brands in the industry, Name.com. Headquartered in Kirkland, WA, Rightside has offices in North America and Europe. For more information please visit www.rightside.co. 1 Debt and cash as of January 31, 2017 Rightside Group, Ltd.
